PER CURIAM.
In the matter of the contempt of F. H. Waterman, committed in the above-entitled cause, said Water*40man. having filed, a written statement acknowledging the propriety and justice of the judgment of this court in imposing a fine of $200, with the alternative o£ imprisonment in default of payment of such fine, and it appearing from such statement and from the representations of the intimate friends of said Waterman that he is unable to pay such fine, and that his physical condition is such that imprisonment may endanger his health, and the said F. H. Waterman having paid the cost herein, to wit, $10, it is now, therefore, ordered that the fine of $200 imposed upon said Waterman be, and the same is hereby, remitted.